FILED
                             NOT FOR PUBLICATION                             SEP 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WALTER BROWN, Jr.,                               No. 10-55500

               Plaintiff - Appellant,            D.C. No. 5:08-cv-00292-ODW-SS

  v.
                                                 MEMORANDUM *
WOLFE, Police Officer, in his/her
individual capacity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                           Submitted September 18, 2012 **

Before:        LEAVY, PAEZ, and NGUYEN, Circuit Judges.

       Walter Brown, Jr., a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003). We affirm.

      The district court properly concluded that Brown’s excessive force claims

are Heck-barred because success on Brown’s claims would necessarily imply the

invalidity of his conviction for resisting arrest, as that conviction was based on

resistance in response to defendants’ allegedly excessive force. See Heck v.

Humphrey, 512 U.S. 477, 487 (1994) (§ 1983 action that necessarily implies the

invalidity of plaintiff’s conviction must be dismissed unless the conviction has

been invalidated); People v. Simons, 50 Cal. Rptr. 2d 351, 355 & n.5 (Ct. App.

1996) (defendant cannot be convicted of resisting arrest under California law

unless the officer was acting lawfully at the time); see also Beets v. County of Los

Angeles, 669 F.3d 1038, 1045 (9th Cir. 2012) (“Where a defendant is charged with

a single-act offense but there are multiple acts involved each of which could serve

as the basis for a conviction, a jury does not determine which specific act or acts

form the basis for the conviction.”).

      The district court did not abuse its discretion by denying Brown’s motion to

reconsider its summary judgment because Brown failed to establish any basis for

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5




                                           2                                    10-55500
F.3d 1255, 1262-63 (9th Cir. 1993) (reviewing for an abuse of discretion and

setting forth grounds for reconsideration).

      All pending motions are denied.

      AFFIRMED.




                                          3                                    10-55500